UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-05040 Total Return US Treasury Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI, Inc.666 Fifth Avenue, 11th FloorNew York, New York 10103 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end: October 31, 2012 Date of reporting period: April 30, 2012 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT April 30, 2012 (Unaudited) TOTAL RETURN U.S. TREASURY FUND, INC. MANAGED MUNICIPAL FUND, INC. NORTH AMERICAN GOVERNMENT BOND FUND, INC. ISI STRATEGY FUND, INC. ISI Funds Semi-Annual Report – Table of Contents Investment Advisor’s Message 1 Performance Comparisons 2 Shareholder Expense Examples 10 Portfolio Profiles 13 Schedules of Investments 14 Statements of Assets and Liabilities 28 Statements of Operations 32 Statements of Changes in Net Assets 34 Financial Highlights 40 Notes to Financial Statements 47 Notice to Shareholders 57 Investment Advisor’s Message 4/30/2012 Dear Shareholder: I am pleased to present the semi-annual report to shareholders for the ISI Funds. This report covers the six-month reporting period ended April 30, 2012. For this period, the Total Return US Treasury Fund, Inc. (‘Total Return’) produced a +1.90% return; Managed Municipal Fund, Inc. (‘Managed Municipal’) produced a +4.06% return in its Class A Shares and a +4.09% return in its Class I Shares; North American Government Bond Fund, Inc. (‘North American’) produced a +1.87% return in its Class A Shares, a +1.52% return in its Class C Shares, and a +2.01% return in its Class I Shares; and ISI Strategy Fund (‘Strategy’) produced a +12.60% return. These figures assume the reinvestment of dividends and capital gain distributions, and exclude the impact of any sales charges. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance of a Fund, please call (800) 882-8585. Description of Fund Objectives Total Return, Managed Municipal, North American and Strategy, (each a ‘Fund’ and collectively, the ‘Funds’) are registered under the Investment Company Act of 1940, as amended, as open-end management investment companies. The Funds are organized as corporations under the laws of the state of Maryland. International Strategy & Investment, Inc. (‘ISI’) manages all four Funds. Total Return’s investment objective is to achieve a high level of total return with relative stability of principal and, secondarily, high current income consistent with an investment in securities issued by the United States Treasury. Managed Municipal’s investment objective is designed to provide a high level of total return with relative stability of principal and, secondarily, high current income exempt from federal income tax through investment in a portfolio consisting primarily of tax-free municipal obligations. North American’s investment objective is designed to provide a high level of current income, consistent with prudent investment risk. Strategy’s investment objective is designed to maximize total return through a combination of long-term growth of capital and current income. We would like to welcome new investors to the ISI Funds and thank those who have been with us for some time. We appreciate your confidence. Sincerely, R. Alan Medaugh President June 4, 2012 1 Total Return US Treasury Fund – Performance Comparison1 (Unaudited) 2 Total Return US Treasury Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended April 30, 2012 1 Year 3 Years 5 Years 10 Years Since Inception2 1 Year 3 Years 5 Years 10 Years Since Inception2 Total Return US Treasury Fund 6.28% 11.00% 30.24% 63.73% 363.40% 6.28% 3.54% 5.43% 5.05% 6.68% Barclays Capital Treasury Index3 8.89% 15.89% 36.51% 71.81% 388.83% 8.89% 5.04% 6.42% 5.56% 6.93% Barclays Capital Intermediate Treasury Index3 6.03% 12.75% 32.07% 59.09% 340.05% 6.03% 4.08% 5.72% 4.75% 6.46% Barclays Capital Long-Term Treasury Index3 26.64% 35.33% 62.63% 126.93% 681.62% 26.64% 10.61% 10.22% 8.54% 9.07% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the Fund’s maximum 3.00% sales charge. Distributions of the Fund’s capital gains and non-US Treasury income may be subject to state and local taxes. Management is not aware of any single index that is truly representative of the Fund since its active maturity management policy allows the manager to adjust the weighted average maturity throughout each US Treasury sector. Currently, the Fund’s weighted average maturity is approximately 5.14 years. 2 The Fund’s inception date is August 10, 1988. Benchmark returns are for the periods beginning August 31, 1988. 3 The Barclays Capital Treasury Index is an unmanaged index reflecting the performance of all public Treasury obligations and does not focus on one particular segment of the Treasury market. The Barclays Capital Intermediate Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the intermediate-term Treasury sector. The Barclays Capital Long-Term Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the long-term Treasury sector. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. Expense Ratio Information as of: October 31, 2011 (As disclosed in March 1, 2012 Summary Prospectus) Gross Expense Ratio 0.84% 3 Managed Municipal Fund – Performance Comparison1 (Unaudited) 4 Managed Municipal Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended April 30, 2012 1 Year 3 Years 5 Years 10 Years Since Inception 1 Year 3 Years 5 Years 10 Years Since Inception Managed Municipal Fund - ISI Class A Shares2 5.04% 10.58% 20.01% 45.46% 205.55% 5.04% 3.41% 3.72% 3.82% 5.17% Managed Municipal Fund - ISI Class I Shares3 8.41% — — — 6.59% 8.41% — — — 4.16% Barclays Capital General Obligation Index4 9.97% 21.28% 33.47% 68.74% 287.15% 9.97% 6.64% 5.94% 5.37% 6.29% Barclays Capital Prerefunded Municipal Bond Index4 3.48% 9.29% 24.03% 47.57% 209.45% 3.48% 3.01% 4.40% 3.97% 5.22% Consumer Price Index5 2.30% 7.90% 11.32% 27.92% 48.85% 2.30% 2.57% 2.17% 2.49% 1.81% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the sales charge, if applicable. ISI Class A Shares have a maximum 3.00% sales charges. Distributions of the Fund’s income and capital gains may be subject to state and local taxes. 2 The ISI Class A Shares inception date is February 26, 1990. Benchmark returns are for the periods beginning February 28, 1990. 3 The ISI Class I Shares inception date is October 7, 2010. Benchmark returns are for the period beginning October 31, 2010. 4 The Barclays Capital General Obligation Index is an unmanaged index reflecting general municipal bond market performance. The Barclays Capital Prerefunded Municipal Bond Index, an unmanaged index, is a subcomponent of the general Barclays Capital Municipal Bond Index, and contains only bonds from that index that have been prerefunded or escrowed to maturity. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 5 The Consumer Price Index is a widely used measure of inflation. Expense Ratio Information as of: October 31, 2011 (As disclosed in March 1, 2012 Summary Prospectus) Gross Expense Ratio – Class A 1.01% Gross Expense Ratio – Class I 0.76% 5 North American Government Bond Fund – Performance Comparison1 (Unaudited) 6 North American Government Bond Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended April 30, 2012 1 Year 3 Years 5 Years 10 Years Since Inception 1 Year 3 Years 5 Years 10 Years Since Inception North American Government Bond Fund - ISI Class A Shares2 2.21% 14.55% 29.48% 67.14% 192.71% 2.21% 4.63% 5.30% 5.27% 5.72% North American Government Bond Fund - ISI Class C Shares3 3.79% 15.85% 29.44% — 43.62% 3.79% 5.03% 5.30% — 4.12% North American Government Bond Fund - ISI Class I Shares4 5.81% — — — 7.82% 5.81% — — — 4.75% Barclays Capital Intermediate Treasury Index5 6.03% 12.75% 32.07% 59.09% 180.56% 6.03% 4.08% 5.72% 4.75% 5.50% Barclays Capital Emerging Americas Index: Mexico Section / Citigroup US Broad Investment-Grade Bond Index Mexico Sector / Barclays Capital Global Aggregate Index: Mexico Section6 0.13% 21.97% 14.13% 74.95% 469.65% 0.13% 6.84% 2.68% 5.75% 9.45% Consumer Price Index7 2.30% 7.90% 11.32% 27.92% 67.20% 2.30% 2.57% 2.17% 2.49% 2.70% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes sales charges, if applicable. ISI Class A shares have a maximum 3.00% sales charge. ISI Class C Shares have a maximum 1.00% contingent deferred sales charge in the first year, which is eliminated thereafter. 2 ISI Class A Shares inception date is January 15, 1993. Benchmark returns are for the periods beginning January 31, 1993. 3 ISI Class C Shares inception date is May 16, 2003. Cumulative and annualized returns for the Barclays Capital Intermediate Treasury Index from May 31, 2003 through April 30, 2012 were 43.86% and 4.16%, respectively. 4 ISI Class I Shares inception date is September 16, 2010. Benchmark returns are for the periods beginning September 30, 2010. 5 The Barclays Capital Intermediate Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the intermediate-term Treasury sector. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 6 Reflects the performance of the Barclays Capital Emerging Americas Index: Mexico Section through October 31, 2004 and the Citigroup US Broad Investment-Grade Bond Index Mexico Sector from that date through October 31, 2006 and the Barclays Capital Global Aggregate Index: Mexico from October 31, 2006 through April 30, 2012. The Barclays Capital Emerging Americas Index: Mexico Section has been discontinued. Barclays Capital Emerging Americas Index: Mexico Section was an unmanaged sub-index of the Barclays Capital Emerging Americas Index reflecting the performance of selected Mexican debt instruments with maturities of one year or more. The Citigroup US Broad Investment-Grade Bond Index Mexico Sector is an unmanaged sub-index of the Citigroup US Broad Investment-Grade Bond Index reflecting the performance of selected Mexican debt instruments with maturities of one year or more. The Barclays Capital Global Aggregate Index: Mexico Section is an unmanaged sub-index of Barclays Capital Global Aggregate Index which provides broad-based measure of global investment-grade fixed income markets. The Mexico Section reflects the US dollar performance of selected Mexican government peso-denominated debt instruments with maturities of one year or more. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 7 The Consumer Price Index is a widely used measure of inflation. Expense Ratio Information as of: October 31, 2011 (As disclosed in March 1, 2012 Summary Prospectus) Gross Expense Ratio – Class A 1.18% Gross Expense Ratio – Class C 1.78% Gross Expense Ratio – Class I 0.78% 7 ISI Strategy Fund – Performance Comparison1 (Unaudited) 8 ISI Strategy Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended April 30, 2012 1 Year 3 Years 5 Years 10 Years Since Inception2 1 Year 3 Years 5 Years 10 Years Since Inception2 ISI Strategy Fund -0.09% 53.47% 9.00% 62.64% 98.14% -0.09% 15.35% 1.74% 4.98% 4.79% Wilshire 5000 (Full Cap) Index3 3.31% 72.85% 8.06% 71.44% 221.68% 3.31% 20.01% 1.56% 5.54% 8.34% Consumer Price Index4 2.30% 7.90% 11.32% 27.92% 203.47% 2.30% 2.57% 2.17% 2.49% 7.91% Lipper Flexible Portfolio Funds Average5 -0.20% 52.28% 14.46% 70.53% 97.26% -0.20% 15.05% 2.74% 5.48% 4.77% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the Fund’s maximum 3.00% sales charge. 2 The Fund’s inception date is September 16, 1997. Benchmark returns are for the periods beginning September 30, 1997. 3 The Wilshire 5000 (Full Cap) Index is an unmanaged index that represents the broadest measure of the US equity market. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 4 The Consumer Price Index is a widely used measure of inflation. 5 Lipper figures represent the average total returns by all mutual funds designated by Lipper as falling into the category indicated. The Lipper Flexible Portfolio Funds Average category includes funds that allocate their investments across various asset classes, including domestic common stocks, bonds and money market instruments with a focus on total return. Expense Ratio Information as of: October 31, 2011 (As disclosed in March 1, 2012 Summary Prospectus) Gross Expense Ratio 1.04% 9 Shareholder Expense Examples (Unaudited) As a shareholder of the Funds, you may incur two types of cost; (1) transaction costs, including sales charges (loads); and (2) ongoing costs, including management fees, Rule 12b-1 distribution/shareholder service fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. A mutual fund’s ongoing costs are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The expenses in the tables below are based on an investment of $1,000 made at the beginning of the period shown (November 1, 2011) and held for the entire period (April 30, 2012). Actual Expenses – “Actual Return” in the following table provides information about actual account values and actual expenses. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the “Expenses Paid During Period” column to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – “Hypothetical Returns” in the following table provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the actual return of each Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in a Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads). Therefore, “Hypothetical Returns” in the table are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. If these transactional costs were included, your costs would have been higher. 10 Shareholder Expense Examples (Unaudited) (continued) Total Return US Treasury Fund Beginning Account Value November 1, 2011 Ending Account Value April 30, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 0.87% Based on Hypothetical 5% Return 0.87% Managed Municipal Fund – Class A Beginning Account Value November 1, 2011 Ending Account Value April 30, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.00% Based on Hypothetical 5% Return 1.00% Managed Municipal Fund – Class I Beginning Account Value November 1, 2011 Ending Account Value April 30, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 0.75% Based on Hypothetical 5% Return 0.75% North American Government Bond Fund – Class A Beginning Account Value November 1, 201 Ending Account Value April 30, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.20% Based on Hypothetical 5% Return 1.20% North American Government Bond Fund – Class C Beginning Account Value November 1, 2011 Ending Account Value April 30, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.80% Based on Hypothetical 5% Return 1.80% Expenses are equal to the Fund’s annualized expense ratio for the period, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 11 Shareholder Expense Examples (Unaudited) (continued) North American Government Bond Fund – Class I Beginning Account Value November 1, 2011 Ending Account Value April 30, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 0.80% Based on Hypothetical 5% Return 0.80% ISI Strategy Fund Beginning Account Value November 1, 2011 Ending Account Value April 30, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.13% Based on Hypothetical 5% Return 1.13% Expenses are equal to the Fund’s annualized expense ratio for the period, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 12 Portfolio Profiles (Unaudited) Portfolio Profiles (as a % of Net Assets) April 30, 2012 Total Return US Treasury Fund US Treasury Obligations 99.23% Repurchase Agreements 0.33% Other Assets and Liabilities 0.44% 100.00% Managed Municipal Fund Aaa Municipal Obligations* 75.63% Aa Municipal Obligations* 12.02% NR Municipal Obligations* 0.37% US Treasury Obligations 10.39% Repurchase Agreements 0.76% Other Assets and Liabilities 0.83% 100.00% * Ratings are based on Moody’s Investors Service, Inc. North American Government Bond Fund Canadian Securities 16.01% Mexican Securities 10.96% US Treasury Obligations 71.41% Repurchase Agreements 0.63% Other Assets and Liabilities 0.99% 100.00% ISI Strategy Fund Consumer Discretionary 13.12% Consumer Staples 9.09% Energy 8.21% Financials 15.57% Health Care 9.89% Industrials 9.02% Information Technology 15.00% Materials 2.54% Telecommunication Services 0.60% Utilities 1.44% US Treasury Obligations 12.57% Repurchase Agreements 2.92% Other Assets and Liabilities 0.03% 100.00% 13 Total Return US Treasury Fund Schedule of Investments April 30, 2012 (Unaudited) Security Interest Rate Maturity Date Principal Amount Market Value US TREASURY OBLIGATIONS - 99.23% US Treasury Notes 0.625% 07/31/12 $ $ US Treasury Notes 1.750% 08/15/12 US Treasury Notes 0.375% 08/31/12 US Treasury Notes 3.750% 11/15/18 US Treasury Notes 1.250% 01/31/19 US Treasury Notes 2.625% 08/15/20 US Treasury Bonds 8.125% 08/15/19 US Treasury Bonds 8.750% 08/15/20 US Treasury Bonds 7.875% 02/15/21 1,512,110 Total US Treasury Obligations (Cost $76,141,680) $
